Citation Nr: 0806812	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO. 05-38 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from November 1954 to October 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which assigned a 10 percent rating for tinnitus, 
effective March 23, 2004.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
rating in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 
6260 (2007); Smith v. Nicholson, 451 F.3d. 1344 (Fed.Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for bilateral 
tinnitus, as he argues that each ear should be rated 
separately. 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus. VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision. In Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations - 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, 
Diagnostic Code 6260 - which limit a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral. Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted. 

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus. 38 
C.F.R. §4.87, Diagnostic Code 6260. As there is no legal 
basis upon which to award an increased schedular rating for 
tinnitus the veteran's appeal must be denied. Sabonis v. 
Brown, 6 Vet. App. 426 (1994). The provisions of the Veterans 
Claims Assistance Act (VCAA) have no effect on an appeal 
where the law and not the underlying facts or development of 
the facts are dispositive in a matter. Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).


ORDER

A rating in excess of 10 percent for tinnitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


